 


109 HR 5115 IH: U.S. Healthcare Technologies Competitiveness Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5115 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Ms. Hart (for herself, Mr. English of Pennsylvania, and Mr. Weller) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to modernize the tax treatment of biomedical research corporations. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the U.S. Healthcare Technologies Competitiveness Act of 2006. 
(b)Amendment of 1986 codeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contents 
 
Sec. 1. Short title. 
Title I—Provisions relating to corporate tax incentives 
Sec. 101. Modify change of ownership rules. 
Sec. 102. Net operating losses under alternative minimum tax. 
Sec. 103. Research credit expansion. 
Sec. 104. Medical innovation tax credit. 
Sec. 105. Orphan drug credit expansion. 
Sec. 106. Countermeasures and pandemic flu research incentives. 
Sec. 107. Countermeasures equity tax credit. 
Sec. 108. Biotechnology science parks. 
Sec. 109. Expensing for qualified medical research equipment. 
Title II—Provisions Relating to Investor Tax Incentives 
Sec. 201. Capital gains rollover. 
Sec. 202. Treatment of ordinary losses. 
Sec. 203. Equity credit for incubational firms. 
Sec. 204. Modification of passive loss rules. 
Sec. 205. Modification of subchapter S rules. 
Sec. 206. Treatment of bonds for biomedical research facilities as exempt facility bonds. 
Sec. 207. Incentives for biotechnology zones.  
IProvisions relating to corporate tax incentives 
101.Modify change of ownership rules 
(a)In generalSubsection (l) of section 382 is amended by adding at the end the following new paragraph: 
 
(9)Certain financing transactions of biomedical research corporations 
(A)General ruleIn the case of a biomedical research corporation, any owner shift involving a 5-percent shareholder which occurs as the result of a qualified investment or qualified transaction during the testing period shall be treated for purposes of this section (other than this paragraph) as occurring before the testing period. 
(B)Biomedical research corporationFor purposes of this paragraph, the term biomedical research corporation means, with respect to any qualified investment, any domestic corporation subject to tax under this subchapter which is not in bankruptcy and which, as of the time of the closing on such investment— 
(i)holds the rights to a drug or biologic for which an investigational new drug application is in effect under section 505 of the Federal Food, Drug, and Cosmetic Act, or holds the rights to a device for which an investigational device exemption is approved under section 520(g) of such Act, and 
(ii)certifies that, as of the time of such closing, the drug, biologic, or device is, or in the 6 month period beginning 3 months before such closing has been, under study pursuant to an investigational use exemption under section 505(i) or section 520(g) of the Federal Food, Drug, and Cosmetic Act. 
(C)Qualified investmentFor purposes of this paragraph, the term qualified investment means any acquisition of stock by a shareholder (who after such acquisition is a less than 50 percent shareholder) in a biomedical research corporation if such stock is acquired at its original issue (directly or through an underwriter) solely in exchange for cash. 
(D)Qualified transactionFor purposes of this paragraph, the term qualified transaction means any acquisition of stock in a biomedical research corporation if such stock is acquired as part of a merger or acquisition by another biomedical research corporation that is a loss corporation. If the acquiring loss corporation is a member of a controlled group of corporations under section 1563(a), the group must be a loss group. 
(E)Stock issued in exchange for convertible debtFor purposes of this paragraph, stock issued by a biomedical research corporation in exchange for its convertible debt (or stock deemed under this section to be so issued) shall be treated as stock acquired by the debt holder at its original issue and solely in exchange for cash if the debt holder previously acquired the convertible debt at its original issue and solely in exchange for cash. In the case of an acquisition of stock in exchange for convertible debt, the requirements of this paragraph shall be applied separately as of the time of closing on the investment in convertible debt, and as of the time of actual conversion (or deemed conversion under this section) of the convertible debt for stock. 
(F)Biomedical research corporation must meet 3-year expenditure and continuity of business tests with respect to any qualified investment 
(i)In generalThis paragraph shall not apply to a qualified investment or transaction in a biomedical research corporation unless such corporation meets the expenditure test for each year of the measuring period and the continuity of business test. 
(ii)Measuring periodFor purposes of this subparagraph, the term measuring period means, with respect to any qualified investment or transaction, the taxable year of the biomedical research corporation in which the closing on the investment occurs, and the 2 preceding taxable years. 
(iii)Expenditure testA biomedical research corporation meets the expenditure test of this subparagraph for a taxable year if at least 35 percent of its expenditures for the taxable year (including, for purposes of this clause, payments in redemption of its stock) are expenditures described in section 41(b) or clinical and preclinical expenses. 
(iv)Continuity of business testA biomedical research corporation meets the continuity of business test if, at all times during the 2-year period following a qualified investment or transaction, such corporation continues the business enterprise of such corporation. 
(G)Effect of corporate redemptions on qualified investmentsRules similar to the rules of section 1202(c)(3) shall apply to qualified investments under this paragraph except that stock acquired in a qualified investment shall be substituted for qualified small business stock each place it appears therein. 
(H)Effect of other transactions between biomedical research corporations and investors making qualified investments 
(i)In generalIf, during the 2-year period beginning 1 year before any qualified investment, the biomedical research corporation engages in another transaction with a member of its qualified investment group and such biomedical research corporation receives any consideration other than cash in such transaction, there shall be a presumption that stock received in the otherwise qualified investment transaction was not received solely in exchange for cash. 
(ii)Qualified investment groupFor purposes of this subparagraph, the term qualified investment group means, with respect to any qualified investment, one or more persons who receive stock issued in exchange for the qualified investment, and any person related to such persons within the meaning of section 267(b) or section 707(b). 
(iii)RegulationsThe Secretary may promulgate regulations exempting from this subparagraph transactions which are customary in the bioscience research industry and are of minor value relative to the amount of the qualified investment. The Secretary may issue such regulations as may be appropriate to achieve the purposes of this paragraph to prevent abuse and to provide for treatment of biomedical research corporations under sections 383 and 384 that is consistent with the purposes of this paragraph. . 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2006. 
102.Net operating losses under alternative minimum tax 
(a)In generalSection 56(d)(1) (defining alternative tax net operating loss deduction) is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by adding at the end the following new subparagraph: 
 
(C)in the case of biomedical research corporations (as defined in section 382(l)(9)(B)), the amount of such deduction shall not exceed the alternative minimum taxable income determined without regard to such deduction.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2006. 
103.Research credit expansion 
(a)Permanent extension of research credit 
(1)In generalSection 41 (relating to credit for increasing research activities) is amended by striking subsection (h). 
(2)Conforming amendmentParagraph (1) of section 45C(b) is amended by striking subparagraph (D). 
(3)Effective dateThe amendments made by this subsection shall apply to amounts paid or incurred after the date of the enactment of this Act. 
(b)Increase in rates of alternative incremental creditSubparagraph (a) of section 41(c)(4) (relating to election of alternative incremental credit) is amended— 
(1)in clause (i) by striking 2.65 percent and inserting 3 percent, 
(2)in clause (ii) by striking 3.2 percent and inserting 4 percent, and 
(3)in clause (iii) by striking 3.75 percent and inserting 5 percent. 
(c)Alternative simplified credit for qualified research expenses 
(1)In generalSubsection (c) of section 41 (relating to base amount) is amended by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively, and by inserting after paragraph (4) the following new paragraph: 
 
(5)Election of alternative simplified credit 
(A)In generalAt the election of the taxpayer, the credit determined under subsection (a)(1) shall be equal to 12 percent of so much of the qualified research expenses for the taxable year as exceeds 50 percent of the average qualified research expenses for the 3 taxable years preceding the taxable year for which the credit is being determined. 
(B)Special rule in case of no qualified research expenses in any of 3 preceding taxable years 
(i)Taxpayers to which subparagraph appliesThe credit under this paragraph shall be determined under this subparagraph if the taxpayer does not have qualified research expenses in any 1 of the 3 taxable years preceding the taxable year for which the credit is being determined. 
(ii)Credit rateThe credit determined under this subparagraph shall be equal to 6 percent of the qualified research expenses for the taxable year. 
(C)ElectionAn election under this paragraph shall apply to the taxable year for which made and all succeeding taxable years unless revoked with the consent of the Secretary. An election under this paragraph may not be made for any taxable year to which an election under paragraph (4) applies.. 
(2)Coordination with election of alternative incremental creditSection 41(c)(4)(B) (relating to election) is amended by adding at the end the following: An election under this paragraph may not be made for any taxable year to which an election under paragraph (5) applies..   
(d)Contract research expensesSubparagraph (D) of section 41(b)(3) (relating to contract research expenses) is amended— 
(1)in the heading by inserting biomedical research corporations, after eligible small businesses,, and 
(2)in clause (i) by redesignating subclauses (II) and (III) as subclauses (III) and (IV) respectively, and by inserting after subclause (I) the following new subclause: 
 
(II)a biomedical research corporation (as defined in section 382(l)(9)(B)),.  
(e)Basic research expenses of qualifying biomedical research corporationSection 41(e)(3) is amended is amended to read as follows: 
 
(3)Qualified organization base period amountFor purposes of this subsection— 
(A)In generalThe term qualified organization base period amount means an amount equal to the sum of— 
(i)the minimum basic research amount, plus 
(ii)the maintenance-of-effort amount. 
(B)Biomedical research corporationIn the case of a biomedical research corporation, the qualified organization base period amount is zero.. 
(f)Effective date The amendments made by this section shall apply to taxable years beginning after December, 31, 2006. 
104.Medical innovation tax credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 (relating to business related credits) is amended by inserting after section 41 the following new section: 
 
41A.Credit for medical innovation expenses 
(a)General rule For purposes of section 38, the medical innovation credit determined under this section for the taxable year shall be an amount equal to 40 percent of the excess (if any) of— 
(1)the qualified medical innovation expenses for the taxable year, over 
(2)the medical innovation base period amount. 
(b)Qualified medical innovation expensesFor purposes of this section— 
(1)In generalThe term qualified medical innovation expenses means the amounts paid or incurred by the taxpayer during the taxable year directly or indirectly to any qualified academic institution for clinical testing research activities. 
(2)Clinical testing research activities 
(A)In generalThe term clinical testing research activities means human clinical testing conducted at any qualified academic institution in the development of any product, which occurs before— 
(i)the date on which an application with respect to such product is approved under section 505(b), 506, or 507 of the Federal Food, Drug, and Cosmetic Act, 
(ii)the date on which a license for such product is issued under section 351 of the Public Health Service Act, or 
(iii)the date on which classification or approval of such product which is a device intended for human use is given under section 513, 514, or 515 of the Federal Food, Drug, and Cosmetic Act. 
(B)ProductThe term product means any drug, biologic, or medical device. 
(3)Qualified academic institutionThe term qualified academic institution means any of the following institutions: 
(A)Educational institutionAn organization described in section 170(b)(1)(A)(iii) which is owned or affiliated with an institution of higher education as described in section 3304(f). 
(B)Teaching hospitalA teaching hospital which— 
(i)is publicly supported or owned by an organization described in section 501(c)(3), and 
(ii)is affiliated with an organization meeting the requirements of subparagraph (A). 
(C)FoundationA medical research organization described in section 501(c)(3) (other than a private foundation) which is affiliated with, or owned by— 
(i)an organization meeting the requirements of subparagraph (A), or 
(ii)a teaching hospital meeting the requirements of subparagraph (B). 
(D)Charitable research hospitalA hospital that is designated as a cancer center by the National Cancer Institute. 
(4)Exclusion for amounts funded by grants, etcThe term qualified medical innovation expenses shall not include any amount to the extent such amount is funded by any grant, contract, or otherwise by another person (or any governmental entity). 
(c)Medical innovation base period amountFor purposes of this section, the term medical innovation base period amount means the average annual qualified medical innovation expenses paid by the taxpayer during the 3-taxable year period ending with the taxable year immediately preceding the first taxable year of the taxpayer beginning after December 31, 2006. 
(d)Special rules 
(1)Limitation on foreign testingNo credit shall be allowed under this section with respect to any clinical testing research activities conducted outside the United States. 
(2)Certain rules made applicableRules similar to the rules of subsections (f) and (g) of section 41 shall apply for purposes of this section. 
(3)ElectionThis section shall apply to any taxpayer for any taxable year only if such taxpayer elects to have this section apply for such taxable year. 
(4)Coordination with credit for increasing research expenditures and with credit for clinical testing expenses for certain drugs for rare diseasesAny qualified medical innovation expense for a taxable year to which an election under this section applies shall not be taken into account for purposes of determining the credit allowable under section 41 or 45C for such taxable year.. 
(b)Credit to be part of general business credit 
(1)In generalSection 38(b) (relating to current year business credits) is amended by striking and at the end of paragraph (29), by striking the period at the end of paragraph (30) and inserting , and, and by adding at the end the following new paragraph: 
 
(31)the medical innovation credit determined under section 41A(a).. 
(2)Transition ruleSection 39(d) is amended by adding at the end the following new paragraph: 
 
(9)No carryback of section 41A credit before enactmentNo portion of the unused business credit for any taxable year which is attributable to the medical innovation credit determined under section 41A may be carried back to a taxable year beginning before January 1, 2007.. 
(c)Denial of double benefitSection 280C is amended by adding at the end the following new subsection: 
 
(e)Medical innovation credit 
(1)In generalNo deduction shall be allowed for that portion of the qualified medical innovation expenses (as defined in section 41A(b)) otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for such taxable year under section 41A(a). 
(2)Certain rules to applyRules similar to the rules of paragraphs (2), (3), and (4) of subsection (c) shall apply for purposes of this subsection.. 
(d)Deduction for unused portion of creditSection 196(c) (defining qualified business credits) is amended by striking and at the end of paragraph (12), by striking the period at the end of paragraph (13) and inserting , and, and by inserting after paragraph (13) the following new paragraph: 
 
(14)the medical innovation credit determined under section 41A(a).. 
(e)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding after the item relating to section 41 the following new item: 
 
 
Sec. 41A. Credit for medical innovation expenses.. 
(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
105.Orphan drug credit expansion 
(a)In generalSubclause (I) of section 45C(b)(2)(A)(ii) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(I)after the date that the application is filed for designation under such section 526 of such Act, and. 
(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2006. 
106.Countermeasures and pandemic flu research incentives 
(a)Election of Federal tax incentive regime 
(1)In generalA biomedical research corporation (as defined in section 382(l)(9)(B) of the Internal Revenue Code of 1986) may elect to apply the tax incentive described in subparagraph (A), (B), or (C) for a taxable year, but such biomedical research corporation may not elect to apply more than one such tax incentive for such taxable year.  
(A)Research and development limited partnerships to fund countermeasure research 
(i)In generalA biomedical research corporation that elects the tax incentive described in this subparagraph may establish a limited partnership organized primarily for research related to covered countermeasures, but only if such corporation is a qualified small business as determined under section 1202(d) of the Internal Revenue Code of 1986, by substituting $750,000,000 for $50,000,000 each place it appears. For purposes of this subparagraph, section 469 of such Code shall not apply with respect to a limited partnership established under this subparagraph. 
(ii)Covered countermeasureThe term covered countermeasure has the meaning given such term in division C of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006. 
(B)Capital gains exclusion for investors to fund countermeasure researchA biomedical research corporation that elects the tax incentive described in this subparagraph may issue a class of stock for research related to covered countermeasures (as defined in subparagraph (A)(ii)) under section 1202 of the Internal Revenue Code of 1986 with the following modifications: 
(i)Increased exclusion for noncorporate taxpayersSubsection (a) of section 1202 of such Code shall be applied by substituting 100 percent for 50 percent. 
(ii)Application to corporate taxpayersSubsection (a) of section 1202 of such Code shall be applied without regard to the phrase other than a corporation. 
(iii)Reduction in holding periodSubsection (a) of section 1202 of such Code shall be applied by substituting 3 years for 5 years. 
(iv)Nonapplication of per-issuer limitationSection 1202 of such Code shall be applied without regard to subsection (b) (relating to per-issuer limitations on taxpayer’s eligible gain). 
(v)Stock of larger businesses eligible for exclusionParagraph (1) of section 1202(d) of such Code (defining qualified small business) shall be applied by substituting $750,000,000 for $50,000,000 each place it appears. 
(vi)Modification of working capital limitationSection 1202(e)(6) of such Code shall be applied— 
(I)in subparagraph (B), by substituting 5 years for 2 years, and 
(II)without regard to the last sentence. 
(vii)Nonapplication of minimum tax preferenceSection 57(a) of such Code (relating to general rule for items of tax preference) shall be applied without regard to paragraph (7). 
(C)Tax credit to fund countermeasure researchA biomedical research corporation that elects the tax incentive described in this subparagraph may elect to apply the tax credit described in subsection (b). 
(2)ReportingEach biomedical research corporation shall submit to the Secretary of the Treasury such information regarding its election of a tax incentive under this section as the Secretary determines necessary. 
(b)Tax credit to fund countermeasure research 
(1)In generalSubpart D of part IV of subchapter A of chapter 1 (relating to business related credits) is amended by adding at the end the following new section: 
 
45N.Credit for medical research related to developing countermeasures 
(a)General ruleFor purposes of section 38, in the case of a biomedical research corporation that makes an election, pursuant to section 106(a) of the U.S. Healthcare Technologies Competitiveness Act of 2006, to have this section apply, the countermeasures research credit determined under this section for the taxable year is an amount equal to 35 percent of the eligible countermeasures research expenses for the taxable year. 
(b)Eligible countermeasures research expensesFor purposes of this section— 
(1)Eligible countermeasures research expenses 
(A)In generalExcept as otherwise provided in this paragraph, the term eligible countermeasures research expenses means amounts paid or incurred by the taxpayer during the taxable year for research, including preclinical research and animal model development, which would be described in subsection (b) of section 41 if such subsection were applied with the modifications set forth in subparagraph (B) of this paragraph and that the Secretary of Health and Human Services determines has significant potential to lead to the development of a covered countermeasure. 
(B)Modifications; increased incentive for contract research payments For purposes of subparagraph (A), subsection (b) of section 41 shall be applied— 
(i)by substituting eligible countermeasures research for qualified research each place it appears in paragraphs (2) and (3) of such subsection, and  
(ii)by substituting 100 percent for 65 percent in paragraph (3)(A) of such subsection. 
(C)Exclusion for amounts funded by grants, etcThe term eligible countermeasures research expenses shall not include any amount to the extent such amount is funded by any grant, contract, or otherwise by another person (or any governmental entity). 
(2)Covered countermeasureThe term covered countermeasure has the meaning given such term in division C of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006.   
(c)Coordination with credit for increasing research expenditures 
(1)In generalExcept as provided in paragraph (2), any eligible countermeasures research expenses for a taxable year shall not be taken into account for purposes of determining the credit allowable under section 41 for such taxable year. 
(2)Expenses included in determining base period research expensesAny eligible countermeasures research expenses for any taxable year which are qualified research expenses (within the meaning of section 41(b)) shall be taken into account in determining base period research expenses for purposes of applying section 41 to subsequent taxable years. 
(d)Coordination with credit for clinical testing expenses for certain drugs for rare diseasesAny eligible countermeasures research expense for a taxable year shall not be taken into account for purposes of determining the credit allowable under section 45C for such taxable year. 
(e)Certain rules made applicableRules similar to the rules of paragraphs (1) and (2) of section 41(f) shall apply for purposes of this section..  
(2)Inclusion in general business creditSection 38(b) (as amended by this Act) is further amended by striking and at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , and, and by adding at the end the following new paragraph: 
 
(32)the countermeasures research credit determined under section 45N.. 
(3)Denial of double benefitSection 280C (as amended by this Act) is further amended by adding at the end the following new subsection: 
 
(f)Credit for eligible countermeasures research expenses 
(1)In generalNo deduction shall be allowed for that portion of the eligible countermeasures research expenses (as defined in section 45N(b)) otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for such taxable year under section 45N(a). 
(2)Certain rules to applyRules similar to the rules of paragraphs (2), (3), and (4) of subsection (c) shall apply for purposes of this subsection.. 
(4)Deduction for unused portion of creditSection 196(c) (as amended by this Act) is further amended by striking and at the end of paragraph (13), by striking the period at the end of paragraph (14) and inserting , and, and by adding at the end the following new paragraph: 
 
(15)the countermeasures research credit determined under section 45N(a).. 
(5)Technical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item: 
 
 
Sec. 45N. Credit for medical research related to developing countermeasures..   
107.Countermeasures equity tax credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 (as amended by this Act) is further amended by adding at the end the following new section: 
 
45O.Countermeasures equity tax credit 
(a)Allowance of credit 
(1)General ruleFor purposes of section 38, in the case of a taxpayer who holds a qualified countermeasures equity investment on a credit allowance date of such investment which occurs during the taxable year, the countermeasures equity tax credit determined under this section for such taxable year is an amount equal to the applicable percentage of the amount paid to the qualified countermeasures company solely in exchange for its stock at original issue. 
(2)Applicable percentageFor purposes of paragraph (1), the applicable percentage is 40 percent. 
(3)Credit allowance dateFor purposes of paragraph (1), the term credit allowance date means, with respect to any qualified countermeasures equity investment— 
(A)the date on which such investment is initially made, and 
(B)each of the 3 subsequent anniversary dates of such date. 
(b)Qualified countermeasures equity investmentFor purposes of this section— 
(1)In generalThe term qualified countermeasures equity investment means any equity investment in a qualified countermeasures company if— 
(A)such investment is acquired by the taxpayer at its original issue (directly or through an underwriter) solely in exchange for cash, 
(B)not less than 1/2 of such cash is used by the qualified countermeasures company with respect to research on covered countermeasures, and 
(C)such investment is designated for purposes of this section by the qualified countermeasures company.Such term shall not include any equity investment issued by a qualified countermeasures company more than 5 years after the date that such company receives an allocation under subsection (d). Any allocation not used within such 5-year period may be reallocated by the Secretary under subsection (d). 
(2)LimitationThe maximum amount of equity investments issued by a qualified countermeasures company which may be designated under paragraph (1)(C) by such company shall not exceed the portion of the limitation amount allocated under subsection (d) to such company. 
(3)Treatment of subsequent purchasersThe term qualified equity investment includes any equity investment which would (but for paragraph (1)(A)) be a qualified equity investment in the hands of the taxpayer if such investment was a qualified equity investment in the hands of a prior holder. 
(4)RedemptionsA rule similar to the rule of section 1202(c)(3) shall apply for purposes of this subsection. 
(5)Equity investmentThe term equity investment means any stock (other than nonqualified preferred stock as defined in section 351(g)(2)) in an entity which is a corporation. 
(c)Qualified countermeasures companyFor purposes of this section— 
(1)In generalThe term qualified countermeasures company means any domestic biomedical research corporation (as defined in section 328(l)(9)(B)) that the Secretary of Health and Human Services determines has significant potential to lead to the development of a covered countermeasure. 
(2)Covered countermeasureThe term covered countermeasure has the meaning given such term in division C of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006.   
(d)National limitation on amount of investments designated 
(1)In generalThere is a qualified countermeasures equity tax credit limitation of $150,000,000 for each taxable year. 
(2)Allocation of limitationThe limitation under paragraph (1) shall be allocated by the Secretary among qualified countermeasures companies selected by the Secretary. In making allocations under the preceding sentence, the Secretary shall give priority to the extent to which it is reasonably anticipated that a qualified countermeasures company would have insufficient taxable income and tax liability to utilize research tax credits and other tax incentives provided by section 106 of the U.S. Healthcare Technologies Competitiveness Act of 2006. 
(3)Carryover of unused limitationIf the qualified countermeasures equity tax credit limitation for any taxable year exceeds the aggregate amount allocated under paragraph (2) for such year, such limitation for the succeeding taxable year shall be increased by the amount of such excess. 
(e)Denial of double benefitWith respect to a qualified countermeasures equity investment in a qualified countermeasures company, the countermeasures equity tax credit described in subsection (a) shall not apply in the case of a taxable year in which such qualified countermeasures company elects to apply a tax incentive described in section 106 of the U.S. Healthcare Technologies Competitiveness Act of 2006. 
(f)Recapture of credit in certain cases 
(1)In generalIf, at any time during the 4-year period beginning on the date of the original issue of a qualified countermeasures equity investment in a qualified countermeasures company, there is a recapture event with respect to such investment, then the tax imposed by this chapter for the taxable year in which such event occurs shall be increased by the credit recapture amount. 
(2)Credit recapture amountFor purposes of paragraph (1), the credit recapture amount is an amount equal to the sum of— 
(A)the aggregate decrease in the credits allowed to the taxpayer under section 38 for all prior taxable years which would have resulted if no credit had been determined under this section with respect to such investment, plus 
(B)interest at the underpayment rate established under section 6621 on the amount determined under subparagraph (A) for each prior taxable year for the period beginning on the due date for filing the return for the prior taxable year involved.No deduction shall be allowed under this chapter for interest described in subparagraph (B). 
(3)Recapture eventFor purposes of paragraph (1), there is a recapture event with respect to a qualified countermeasures equity investment in a qualified countermeasures company if— 
(A)such company ceases to be a qualified countermeasures company, or 
(B)such investment is redeemed by such company. 
(4)Special rules 
(A)Tax benefit ruleThe tax for the taxable year shall be increased under paragraph (1) only with respect to credits allowed by reason of this section which were used to reduce tax liability. In the case of credits not so used to reduce tax liability, the carryforwards and carrybacks under section 39 shall be appropriately adjusted. 
(B)No credits against taxAny increase in tax under this subsection shall not be treated as a tax imposed by this chapter for purposes of determining the amount of any credit under this chapter or for purposes of section 55. 
(g)Basis reductionThe basis of any qualified countermeasures equity investment shall be reduced by the amount of any credit determined under this section with respect to such investment. This subsection shall not apply for purposes of sections 1202, 1400B, and 1400F. 
(h)RegulationsThe Secretary shall prescribe such regulations as may be appropriate to carry out this section, including regulations which— 
(1)prevent the abuse of the purposes of this section, 
(2)impose appropriate reporting requirements, and 
(3)apply the provisions of this section to newly formed entities.. 
(b)Credit to be part of general business creditSection 38(b) (as amended by this Act) is further amended by striking and at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , and, and by adding at the end the following: 
 
(33)the countermeasures equity investment credit determined under section 45O(a).. 
(c)Deduction for unused portion of creditSection 196(c) (as amended by this Act) is further amended by striking and at the end of paragraph (14), by striking the period at the end of paragraph (15) and inserting , and, and by adding at the end the following new paragraph: 
 
(16)the countermeasures equity investment credit determined under section 45O(a),. 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 (as amended by this Act) is further amended by adding after the item relating to section 45N the following: 
 
 
Sec. 45O. Countermeasures equity tax credit.. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
108.Biotechnology science parks 
(a)Expensing 
(1)In generalSection 179(d) (relating to definitions and special rules) is amended by adding at the end the following new paragraph: 
 
(11)Application of section to property placed in service in biotechnology science parks 
(A)In generalIn the case of any section 179 property placed in service in any biotechnology science park, this section shall be applied without regard to paragraphs (1) and (2) of subsection (b). 
(B)Biotechnology science park 
(i)In generalThe term biotechnology science park means a group of interrelated companies and institutions, including suppliers, service providers, institutions of higher education, start-up incubators, and trade associations, that— 
(I)cooperates and competes in the field of biomedical research and medical devices, 
(II)is located in the United States, 
(III)promotes real estate development, technology transfer, and partnerships between such companies and institutions, and 
(IV)is not a business or industrial park. 
(ii)Business or industrial parkThe term business or industrial park means a for-profit real estate venture of businesses or industries which do not necessarily reinforce each other through supply chain or technology transfer mechanisms.. 
(2)Effective dateThe amendment made by this subsection shall apply with respect to property placed in service after the date of the enactment of this Act. 
(b)Tax credit for research activities 
(1)In generalSection 41(a) (relating to credit for increasing research activities) is amended by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , and, and by adding at the end the following new paragraph: 
 
(4)20 percent of the qualified research expenses paid or incurred by the taxpayer in carrying on any trade or business located in a biotechnology science park during the taxable year.. 
(2)Biotechnology science parkSection 41(f) (relating to special rules) is amended by adding at the end the following new paragraph: 
 
(7)Biotechnology science park 
(A)In generalThe term biotechnology science park means a group of interrelated companies and institutions, including suppliers, service providers, institutions of higher education, start-up incubators, and trade associations, that— 
(i)cooperates and competes in the field of biomedical research and medical devices, 
(ii)is located in the United States, 
(iii)promotes real estate development, technology transfer, and partnerships between such companies and institutions, and 
(iv)is not a business or industrial park. 
(B)Business or industrial parkThe term business or industrial park means a for-profit real estate venture of businesses or industries which do not necessarily reinforce each other through supply chain or technology transfer mechanisms.. 
(3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31, 2006. 
(c)Private business use of a bond-financed facility 
(1)In generalSubparagraph (A) of section 141(b)(6) (defining private business use) is amended by inserting or use in the performance of research using, in whole or in part, funds of the United States or any agency or instrumentality thereof before shall not be taken into account. 
(2)Effective date 
(A)In generalThe amendment made by this subsection shall apply to any use on or after the date of the enactment of this Act. 
(B)No inferenceNothing in the amendment made by this subsection shall be construed to create any inference with respect to the use of tax-exempt bond financed facilities before the effective date of such amendment. 
109.Expensing for qualified medical research equipment 
(a)In generalPart VI of subchapter B of chapter 1 (relating to itemized deductions for individuals and corporations) is amended by inserting after section 179D the following new section: 
 
179E.Election to expense certain medical research equipment 
(a)Treatment as expenses A biomedical research corporation (as defined in section 382(l)(9)(B)) may elect to treat the cost of any qualified medical research property as an expense which is not chargeable to capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the qualified property is placed in service. 
(b)Election 
(1)In generalAn election under this section for any taxable year shall be made on the taxpayer’s return of the tax imposed by this chapter for the taxable year. Such election shall be made in such manner as the Secretary may by regulations prescribe. 
(2)Election irrevocableAny election made under this section may not be revoked except with the consent of the Secretary. 
(c)Qualified medical research property The term qualified medical research property means any property— 
(1)the original use of which commences with the taxpayer, 
(2)that is placed in service by the taxpayer after the date of the enactment of this section, 
(3)that is customary in the bioscience research industry, and 
(4)that is required for the taxpayer’s advanced biomedical research.. 
(b)Conforming amendments 
(1)Section 1245(a) is amended by inserting 179E, after 179D, both places it appears in paragraphs (2)(C) and (3)(C). 
(2)Section 263(a)(1) is amended by striking or at the end of subparagraph (J), by striking the period at the end of subparagraph (K) and inserting , or, and by inserting after subparagraph (K) the following new subparagraph: 
 
(L)expenditures for which a deduction is allowed under section 179E.. 
(3)Section 312(k)(3)(B) is amended by striking or 179D each place it appears in the heading and text and inserting 179D, or 179E. 
(4)The table of sections for part VI of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 179D the following new item: 
 
 
Sec. 179E. Election to expense certain medical research equipment.. 
(c)Effective dateThe amendments made by this section shall apply to properties placed in service after the date of the enactment of this Act.  
IIProvisions Relating to Investor Tax Incentives 
201.Capital gains rollover 
(a)In general 
(1)Section 1045(a) is amended by inserting or biomedical research corporation stock after qualified small business stock each place it appears herein. 
(2)Section 1045(b) is amended by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively, and by inserting after paragraph (1) the following new paragraph: 
 
(2)Biomedical research corporationThe term biomedical research corporation has the meaning given to such term in section 382(l)(9)(B).. 
(b)Conforming amendments 
(1)The heading for section 1045 is amended by inserting or biomedical research after small business each time it appears. 
(2)The item relating to section 1045 in the table of sections for part III of subchapter O of chapter 1 is amended by inserting or biomedical research after small business each time it appears. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
202.Treatment of ordinary losses 
(a)In general 
(1)Section 1244(a) and (d) are amended by inserting or biomedical research corporation stock after 1244 stock. 
(2)Section 1244 is amended by redesignating subsection (d) as subsection (e) and by inserting after subsection (c) the following new subsection: 
 
(d)Biomedical research corporation stock definedFor purposes of this section— 
(1)In generalThe term biomedical research corporation stock means stock in a domestic corporation if— 
(A)at the time such stock is issued, such corporation was a biomedical research corporation, and 
(B)such stock was issued by such corporation for money or other property (other than stock or securities). 
(2)Biomedical research corporation 
(A)In general The term biomedical research corporation means a corporation that— 
(i)is subject to tax under this subchapter at the time such stock is issued, 
(ii)is not in bankruptcy, 
(iii)holds the rights to a drug or biologic for which an investigational new drug application is in effect under section 505 of the Federal Food, Drug, and Cosmetic Act or holds the rights to a device for which an investigational device exemption is approved under section 520(g) of such Act, 
(iv)certifies that, as of the time of such stock issuance, the drug, biologic, or device is, or in the 6-month period beginning 3 months before such closing has been, under study pursuant to an active investigational new drug or device application approved by the Commissioner of the Food and Drug Administration, 
(v)has aggregate gross assets before and after the issuance that do not exceed $50,000,000, and 
(vi)agrees to submit such reports to the Secretary and to shareholders as the Secretary may require to carry out the purposes of this section..  
(b)Conforming amendments 
(1)The heading for section 1244 is amended by inserting or biomedical research before stock. 
(2)The item relating to section 1244 in the table of sections for part IV of subchapter P of chapter 1 is amended by inserting or biomedical research before stock. 
(c)Effective dateThe amendments made by this section shall apply to stock issued after December 31, 2006. 
203.Equity credit for incubational firms 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 (as amended by this Act) is amended by inserting after section 45O the following new section: 
 
45P.Incubational equity tax credit 
(a)Allowance of credit 
(1)General ruleFor purposes of section 38, in the case of a taxpayer who makes a qualified incubational equity investment during the taxable year, the incubational equity tax credit determined under this section for such taxable year is an amount equal to the applicable percentage of the amount paid to the qualified incubational company solely in exchange for its stock at original issue. 
(2)Applicable percentageFor purposes of paragraph (1), the applicable percentage is 40 percent.  
(b)Qualified incubational equity investmentFor purposes of this section— 
(1)In generalThe term qualified incubational equity investment means any equity investment in a qualified incubational company if— 
(A)such investment is acquired by the taxpayer at its original issue (directly or through an underwriter) solely in exchange for cash, 
(B)not less than 1/2 of such cash is used by the qualified incubational company with respect to qualifying research under section 41, and 
(C)such investment is designated for purposes of this section by the qualified incubational company.Such term shall not include any equity investment issued by a qualified incubational company more than 5 years after the date that such company receives an allocation under subsection (d). Any allocation not used within such 5-year period may be reallocated by the Secretary under subsection (d). 
(2)LimitationThe maximum amount of equity investments issued by a qualified incubational company which may be designated under paragraph (1)(C) by such company shall not exceed the portion of the limitation amount allocated under subsection (f) to such company. 
(3)Treatment of subsequent purchasersThe term qualified equity investment includes any equity investment which would (but for paragraph (1)(A)) be a qualified equity investment in the hands of the taxpayer if such investment was a qualified equity investment in the hands of a prior holder. 
(4)RedemptionsA rule similar to the rule of section 1202(c)(3) shall apply for purposes of this subsection. 
(5)Equity investmentThe term equity investment means any stock (other than nonqualified preferred stock as defined in section 351(g)(2)) in an entity which is a corporation. 
(c)Qualified incubational companyFor purposes of this section the term qualified incubational company means any domestic biomedical research corporation (as defined in section 382(l)(9)(B)) subject to tax under subchapter C of this chapter, that has 25 employees or less and gross assets of less than $25,000,000. 
(d)National limitation on amount of investments designated 
(1)In generalThere is an incubational equity tax credit limitation of $500,000,000 for each taxable year. 
(2)Allocation of limitationThe limitation under paragraph (1) shall be allocated by the Secretary among qualified incubational companies selected by the Secretary. In making allocations under the preceding sentence, the Secretary shall give priority to the extent to which it is reasonably anticipated that a qualified incubational company would have insufficient taxable income and tax liability to utilize the section 41 research tax credit. 
(3)Carryover of unused limitationIf the qualified incubational equity tax credit limitation for any taxable year exceeds the aggregate amount allocated under paragraph (2) for such year, such limitation for the succeeding taxable year shall be increased by the amount of such excess. 
(e)Recapture of credit in certain cases 
(1)In generalIf, at any time during the 4-year period beginning on the date of the original issue of a qualified incubational equity investment in a qualified incubational company, there is a recapture event with respect to such investment, then the tax imposed by this chapter for the taxable year in which such event occurs shall be increased by the credit recapture amount. 
(2)Credit recapture amountFor purposes of paragraph (1), the credit recapture amount is an amount equal to the sum of— 
(A)the aggregate decrease in the credits allowed to the taxpayer under section 38 for all prior taxable years which would have resulted if no credit had been determined under this section with respect to such investment; plus 
(B)interest at the underpayment rate established under section 6621 on the amount determined under subparagraph (A) for each prior taxable year for the period beginning on the due date for filing the return for the prior taxable year involved. No deduction shall be allowed under this chapter for interest described in subparagraph (B). 
(3)Recapture eventFor purposes of paragraph (1), there is a recapture event with respect to a qualified countermeasures equity investment in a qualified countermeasures company if— 
(A)such company ceases to be a qualified biomedical research corporation (as defined in section 382(l)(9)(B)), or 
(B)such investment is redeemed by such company. 
(4)Special rules 
(A)Tax benefit ruleThe tax for the taxable year shall be increased under paragraph (1) only with respect to credits allowed by reason of this section which were used to reduce tax liability. In the case of credits not so used to reduce tax liability, the carryforwards and carrybacks under section 39 shall be appropriately adjusted. 
(B)No credits against taxAny increase in tax under this subsection shall not be treated as a tax imposed by this chapter for purposes of determining the amount of any credit under this chapter or for purposes of section 55. 
(f)Basis reductionThe basis of any qualified incubational equity investment shall be reduced by the amount of any credit determined under this section with respect to such investment. This subsection shall not apply for purposes of sections 1202, 1400B, and 1400F. 
(g)RegulationsThe secretary shall prescribe such regulations as may be appropriate to carry out this section, including regulations which— 
(1)prevent the abuse of the purposes of this section, 
(2)impose appropriate reporting requirements, and 
(3)apply the provisions of this section to newly formed entities.. 
(b)Credit to be part of general business creditSection 38(b) (as amended by this Act) is further amended by striking and at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , and, and by adding at the end the following: 
 
(34)the incubational equity tax credit determined under section 45N(a).. 
(c)Deduction for unused portion of creditSection 196(c) of such Code (defining qualified business credits), as amended by this section, is amended by striking and at the end of paragraph (15), by striking the period at the end of paragraph (16) and inserting , and, and by adding at the end the following new paragraph: 
 
(17)the incubational equity tax credit determined under section 45P(a).. 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 (as amended by this Act) is further amended by adding after the item relating to section 45O the following new item: 
 
 
Sec. 45P. Incubational equity tax credit..  
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
204.Modification of passive loss rules 
(a)In generalSection 469(i) is amended— 
(1)by inserting or biomedical research corporation activities after real estate activities each place it appears in paragraphs (1) and (4), and 
(2)by inserting or biomedical or device research corporation activity after real estate activity in paragraph (6)(A). 
(b)Biomedical research corporation definedSection 469(i) is amended by inserting the following new paragraph: 
 
(7)Biomedical research corporationThe term biomedical research corporation has the meaning given such term in section 382(l)(9)(B).. 
(c)Effective dateThe amendments made by this section shall apply to losses incurred after December 31, 2006. 
205.Modification of subchapter S rules 
(a)In generalSection 1361(b)(1) is amended by inserting the following flush sentence: In the case of a biomedical research corporation (as defined in section 382(l)(9)(B)), subparagraph (A) shall be applied by substituting 150 for 100. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2006. 
206.Treatment of bonds for biomedical research facilities as exempt facility bonds 
(a)Treatment as exempt facility bondsSubsection (a) of section 142 (relating to exempt facility bond) is amended by striking or at the end of paragraph (14), by striking the period at the end of paragraph (15) and inserting , or, and by adding at the end the following new paragraph: 
 
(16)biomedical research facilities.. 
(b)Biomedical research facilitiesSection 142 is amended by adding at the end the following new subsection: 
 
(n)Biomedical research facilityFor purposes of this section— 
(1)In general The term biomedical research facility means a facility owned by a private, for-profit entity primarily utilized for biomedical research. 
(2)Biomedical research described The term biomedical research refers to research into a drug or biologic (or related medical device) conducted pursuant to an investigational use exemption under section 505(i) of the Federal Food, Drug, and Cosmetic Act. 
(3)Limitation on aggregate face amount of tax-exempt financing 
(A)In generalAn issue shall not be treated as an issue described in subsection (a)(16) unless— 
(i)the Secretary has allocated an amount to such issue under this paragraph, and 
(ii)the aggregate face amount of bonds issued pursuant to such issue does not exceed such amount. 
(B)Allocation The Secretary may allocate amounts to issues under this paragraph in such manner as the Secretary determines appropriate, except that the aggregate amount so allocated shall not exceed $15,000,000,000. 
(C)Refunding bonds Subparagraph (A) shall not apply with respect to any bond the proceeds of which are used exclusively to refund a bond issued pursuant to subsection (a)(16) (or a bond which is a part of a series of refundings of a bond so issued) if the amount of the refunding bond does not exceed the outstanding amount of the refunded bond.. 
(c)Exemption from general state volume capsParagraph (3) of section 146(g) (relating to exception for certain bonds) is amended by striking or (15) and inserting (15), or (16). 
(d)Effective dateThe amendments made by this section shall apply to bonds issued after December 31, 2006. 
207.Incentives for biotechnology zones 
(a)In generalSubchapter U of chapter 1 (relating to designation and treatment of empowerment zones, enterprise communities, and rural development investment areas) is amended by redesignating part V as part VI, by redesignating section 1397F as section 1397G, and by inserting after part IV the following new part: 
 
VIncentives for biotechnology zones 
 
Sec. 1397F. Credit to holders of qualified biotechnology zone bonds. 
1397F.Credit to holders of qualified biotechnology zone bonds 
(a)Allowance of creditIn the case of an eligible taxpayer who holds a qualified biotechnology zone bond on the credit allowance date of such bond which occurs during the taxable year, there shall be allowed as a credit against the tax imposed by this chapter for such taxable year the amount determined under subsection (b). 
(b)Amount of credit 
(1)In generalThe amount of the credit determined under this subsection with respect to any qualified biotechnology zone bond is the amount equal to the product of— 
(A)the credit rate determined by the Secretary under paragraph (2) for the month in which such bond was issued, multiplied by 
(B)the face amount of the bond held by the taxpayer on the credit allowance date. 
(2)DeterminationDuring each calendar month, the Secretary shall determine a credit rate which shall apply to bonds issued during the following calendar month. The credit rate for any month is the percentage which the Secretary estimates will permit the issuance of qualified biotechnology zone bonds without discount and without interest cost to the issuer. 
(c)Limitation based on amount of taxThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of— 
(1)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(2)the sum of the credits allowable under part IV of subchapter A (other than subpart C thereof, relating to refundable credits). 
(d)Qualified biotechnology zone bondFor purposes of this section— 
(1)In generalThe term qualified biotechnology zone bond means any bond issued as part of an issue if— 
(A)95 percent or more of the proceeds of such issue are to be used for a qualified purpose with respect to a qualified biotechnology zone entity selected by an eligible State business development agency, 
(B)the bond is issued by a State or local Government within the jurisdiction of which such biotechnology zone is located, 
(C)the issuer— 
(i)designates such bond for purposes of this section, and 
(ii)certifies that it has the written approval of the eligible State business development agency for such bond issuance, and 
(D)the term of each bond which is part of such issue does not exceed the maximum term permitted under paragraph (2). 
(2)Term requirementDuring each calendar month, the Secretary shall determine the maximum term permitted under this paragraph for bonds issued during the following calendar month. Such maximum term shall be the term which the Secretary estimates will result in the present value of the obligation to repay the principal on the bond being equal to 50 percent of the face amount of the bond. Such present value shall be determined using as a discount rate the average annual interest rate of tax-exempt obligations having a term of 10 years or more which are issued during the month. If the term as so determined is not a multiple of a whole year, such term shall be rounded to the next highest whole year. 
(3)Qualified biotechnology zone entity 
(A)In generalThe term qualified biotechnology zone entity means any for-profit private entity in the business of biomedical research (or a medical device manufacturer) if— 
(i)such entity is not in bankruptcy, 
(ii)such entity holds the rights to a drug or biologic for which an investigational new drug application is in effect under section 505 of the Federal Food, Drug, and Cosmetic Act (or manufactures a related medical device), or holds the rights to a device for which an investigational device exemption is approved under section 520(g) of such Act, and 
(iii)such entity certifies that, as of the time of such closing, the drug, biologic, or device is, or in the 6-month period beginning 3 months before such closing has been, under study pursuant to an investigational use exemption under section 505(i) or section 520(g) of the Federal Food, Drug, and Cosmetic Act. 
(B)Eligible State development agencyThe term eligible State development agency means any State agency with a purpose of developing a State’s biotechnology businesses. 
(4)Qualified purposeThe term qualified purpose means, with respect to any qualified biotechnology zone, constructing or developing facilities utilized in the biomedical research field. 
(5)Eligible taxpayerThe term eligible taxpayer means— 
(A)a bank (within the meaning of section 581), 
(B)an insurance company to which subchapter L applies, or 
(C)a corporation actively engaged in the business of lending money. 
(e)Limitation on amount of bonds designated 
(1)National limitationThere is a national biotechnology zone bond limitation of $500,000,000 for each calendar year. 
(2)Allocation of limitationThe national biotechnology zone bond limitation for a calendar year shall be allocated by the Secretary among qualified companies selected by the Secretary. In making allocations under the preceding sentence, the Secretary shall give priority to the extent to which it is reasonably anticipated that a qualified company would have insufficient taxable income and tax liability to utilize research tax credits and other similar credits. 
(3)Designation subject to limitation amountThe maximum aggregate face amount of bonds issued during any calendar year which may be designated under subsection (d)(1) with respect to any qualified biotechnology zone shall not exceed the limitation amount allocated to such academy under paragraph (2) for such calendar year. 
(4)Carryover of unused limitationIf, for any calendar year the limitation amount for any State, exceeds the amount of bonds issued during such year which are designated under subsection (d)(1) with respect to qualified biotechnology zone facilities within such State, the limitation amount for such State for the following calendar year shall be increased by the amount of such excess.  
(f)Other definitionsFor purposes of this section— 
(1)Credit allowance dateThe term credit allowance date means, with respect to any issue, the last day of the 1-year period beginning on the date of issuance of such issue and the last day of each successive 1-year period thereafter. 
(2)BondThe term bond includes any obligation. 
(3)StateThe term State includes the District of Columbia and any possession of the United States. 
(g)Credit included in gross incomeGross income includes the amount of the credit allowed to the taxpayer under this section. . 
(b)Conforming amendments 
(1)The table of parts for subchapter U of chapter 1 is amended by striking the last item and inserting the following: 
 
 
Part V. Incentives for biotechnology zones. 
Part VI. Regulations.. 
(2)The table of sections for part V, as so redesignated, is amended to read as follows: 
 
 
Sec. 1397G. Regulations.. 
(c)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2006. 
 
